DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #16769283 received on 5/5/2021. Claims 1-2 are cancelled. Claims 3-14 are amended. Claim 15 is left in original form. Claims 3-15 are pending. All pending claims are considered and examined.
Response to Arguments
Applicant’s arguments, filed 5/5/2021, with respect to claims 5-8 and 13-14 have been fully considered and are persuasive.  The rejections of claims 5-8 and 13-14 has been withdrawn. 
Allowable Subject Matter
Claims 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art of record does not teach or fairly suggests a transponder for a wireless communication and contactless identification system, of the RFID type, intended to be affixed to a buried polymer pipe (10), comprising: - a first RFID chip (61) associated with a first antenna (60) said first antenna having a surface covering a first part of the outer surface of said polymer line; - a second RFID chip (71) associated with a second antenna (70), said second antenna having a surface covering a second part of the external surface of said polymer pipe, said second part being distinct from said first part; wherein said first RFID chip (61) includes a storage configured to store a field allowing the storage of an identification element, UID, of said second RFID chip (71); wherein said second RFID chip (71) includes a storage configured to store a field allowing the storage of an identification element, UID, of said first RFID chip (61); wherein the Claim 3).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898.  The examiner can normally be reached on Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/Primary Examiner, Art Unit 2887